We find that under the circumstances disclosed there was a substantial compliance by the petitioner with the provisions of the order to show cause directing service. It is appropriate to add that no violation of section 2 of the New York City Municipal Court Code is indicated. Order unanimously reversed and motion to dismiss the petition denied and the matter remitted to Special Term for consideration on the merits. Settle order on short notice. Present — Peck, P. J., Dore, Cohn, Van Voorhis and Shientag, JJ. [See 279 App. Div. 560.]